 CENTERVILLE CLINICS, INC.CentervilleClinics, IncorporatedandInternationalUnion of District 50, United Mine Workers ofAmerica and United Mine Workers of America,and its District International,Local Union 13986,Parties to the Contract.Case 6-CA-4310February 13, 1970DECISION AND ORDERBY-CHAIRMANMCCULLOCHAND MEMBERSBROWNAND JENKINSOn October 21, 1969, Trial Examiner James M.Fitzpatrick issued his Decision in the above-entitledproceeding, finding that Respondent had engaged incertainunfair labor practices and recommendingthat it cease and desist therefrom and take certainaffirmative action, as set forth in the attached TrialExaminer'sDecision.TheRespondent and theParties to the Contract filed timely exceptions to theDecision and briefs in support thereof.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowersinconnectionwiththiscasetoathree-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed.The Board has considered theDecision, the exceptions and briefs, and the entirerecord in this case, and hereby adopts the findings,conclusions,and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National LaborRelationsAct,asamended, the National LaborRelationsBoardadoptsasitsOrdertheRecommended Order of the Trial Examiner andhereby orders that Respondent, Centerville Clinics,Incorporated, Centerville, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionsetforth in the Trial Examiner's RecommendedOrder.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMESM FITZPATRICK,TrialExaminerThisproceeding under Section 10(b) of the National LaborRelations Act, as amended (the Act), was tried before meatPittsburgh,Pennsylvania,April21,1969,onacomplaint alleging violations of Section 8(a)(1) and (2) oftheAct and answers denying such violations filed byRespondentand the Parties to the Contract. Thecomplaint issued February 20, 1969, pursuant to an initialcharge filed July 17, 1968, amended December 12, 1968,and again amended February 12, 1969. Jurisdictionalquestions are posed as to whether Respondent is an135employer as defined in the Act and if so whether theNational Labor Relations Board (the Board) should assertjurisdiction in view of the nature of its operations and theamount of its commerce. Assuming jurisdiction, theprincipal substantive questions presented are:whetheragents of the Respondent solicited employee signatures onauthorizationcards on behalf of the Parties to theContract; whether Respondent recognized, bargained with,contracted with, and put into effect andmaintained acontract including provisions for union security andcheckoff of dues with, the Parties to the Contract at timeswhen they did not represent an uncoerced majority ofRespondent's employees; and whether the Parties to theContract were disqualified from representing Respondent'semployees because of conflict in interest. Assumingjurisdictionand violations of the Act are established,remedial questions are presented as to whether recognitionof the Parties to the Contract and the contract betweenRespondent and them should be disavowed, and whetherthe employees should be made whole for the dues checkedoff pursuant to said contract.'Upon the entire record, including my observation of thewitnesses and consideration of the briefs of the GeneralCounsel, Respondent, and the Parties to the Contract, Imake the following.FINDINGS OF FACT1.JURISDICTIONCentervilleClinics,Incorporated(hereincalledRespondentorClinic)isanonprofitPennsylvaniacorporation which operates an out-patient medical clinicat Centerville, Pennsylvania, with a branch at Carmichael,Pennsylvania, 15 miles south, and three community offices(staffed by a physician and a nurse) in other communitiesin southwestern Pennsylvania.A. Statutory JurisdictionThe complaint alleges that Respondent is an employerwithin themeaning of the Act. Respondent and theParties to the Contract contend that it is not because as anonprofit medical facility it qualifies as a hospital as thatterm is used in Section 2(2) of the Act and that,moreover, its operations are so closely interwoven withthose of a nearby nonprofit community hospital, as tobring it within the meaning of the term hospital as used inSection 2(2).The Clinic provides general medical services on anout-patient basis to members and pensioners of UnitedMineWorkers of America (herein UMW) and theirfamilies and to the general public with particular emphasison the treatment of ailments typical in the coal miningindustry.The staff physicians serving the Clinic aremembersoftheCentervilleMedicalGroup,anindependentprofessionalassociationofphysiciansorganized pursuant to the Professional Association Act ofPennsylvania.Themembers of the Medical Groupemploy and pay themselves for the services they render atthe Clinic.On its part the Clinic furnishes to the MedicalGroup the necessary physical facilities, supplies, andnonphysician staff and services for which the MedicalGroup pays the Clinic a substantial payment. Paymentsby or on behalf of patients to whom physicians' services'The General Counsel doesnot seek an order requiringRespondent torecognizeand bargainwith the Charging Party181NLRB No. 23 136DECISIONS OF NATIONAL LABOR RELATIONS BOARDare rendered are made to the Medical Group Thesereceipts include a retainer from the United MineworkersofAmericaWelfare and Retirement Fund (herein theFund) for medical services to patients covered by theFund. In addition the Fund pays a separate retainer totheClinic on behalf of the Medical Group to furthercompensate for nonphysician services to patients coveredby the Fund.The Clinic does not provide overnight care for patients.When hospitalization is indicated, patients are referred toa regular hospital.Many of these referrals are to theBrownsvilleHospital (herein the Hospital), a generalnonprofit hospital for in-patients located about 8-1/2milesfromCentervilleFor the purposes of thisproceeding I find that the Brownsville Hospital is anonprofithospitaland not an employer within themeaning of Section 2(2) of the Act The Clinic has a closerelationshipwith the Hospital Joseph Yablonski ischairman of the board of directors of both. One othermember of the Clinic board of directors, Farrell Jackson,isalso a member of the Hospital board. Members of theMedical Group which serves the Clinic are also on theHospital staff 2 In addition the Clinic shares some of itstechnical nonphysician staff with the Hospital, as well assome of its equipment and has rendered substantialfinancial assistance and support to the Hospital In thewords of Richard Feise, administrator of the Clinic, thereexistsbetweenthetwoinstitutions"manyinterrelationships but the financial one and the practice oftheMedical Group are probably the two most important."However, they are separate corporations The Clinic doesnot pay the Hospital for hospital services to patientswhich are referred from the ClinicConsidering first the Clinic's own operations, it appearsthat it is principally engaged in providing medical servicesto patients and, although operated on nonprofit basis, it isnot primarily engaged in education and research activities.Not having facilities for overnight patients, it is not, solelyon the basis on its own operations a "hospital" as thatterm is used in Section 2(2) of the Act.Mayo Clinic,168NLRB No. 79.'As to the Clinic's relationships to the BrownsvilleHospital, although these are numerous and close, theevidence does not establish that either institution controlsthe other.' They are physically separated by a substantialdistance.They are separate corporate entities. Theoperationsof the Clinic are not "incidental to andintimately connected with the patient care and medicaleducation purposes of the Hospital" as found inThe Horn& Hardart Company,154 NLRB 1368, 1370, cited by theMineworkers. In all the circumstances I find that theClinic is not an integral part of the Hospital, and it is notby reason of its relations with the Hospital excluded fromthe definition of an employer as that term is used inSection 2(2) of the Act.Quain & Ramstad Clinic,173NLRB No. 182;Mayo Clinic, supraB. Respondent's CommerceDuring the calendar year 1968 the Clinic received grossrevenue of $1,164,382. Of this $884,628 or approximately76 percent was received directly from the Fund located intheDistrict of Columbia. Revenue to the Fund derivesfrom contributions of coal operators of 40 cents per ton ofcoalmined pursuant to the National Bituminus CoalWageAgreement,acollective-bargainingagreementbetween UMW and large operators in the coal industry.'Also during 1968 the Clinic purchased, chiefly fromvendors within the State of Pennsylvania, approximately$36,000 inmedicalsupplies,some of which weremanufactured outside Pennsylvania and included somedrugs originating in foreign countries. It also receivedduring 1968 $8,240 from the Federal Government formaintaining a home health care program as well as fundsof unspecified amount from the State of Pennsylvania forproviding mental health care.The Clinic's impact on commerce is sufficient in myview to warrant the Board in asserting jurisdiction over it.Its annual gross revenue of over $1 million,as inthe casesofQuain & Ramstad Clinics, supra,andMavo Clinic,supra,where the Board asserted jurisdiction, far exceedsthe annual gross revenue standards set by the Board of$250,000forproprietaryhospitals(ButteMedicalProperties, d/b/aMedical Center Hospital,168NLRBNo. 52) and $100,000 for proprietary nursing homes(UniversityNursingHome, Inc,168NLRB No. 53).Further, the Clinic received during 1968 substantial directdollar inflow of over $800,000 from the Fund, therevenues of which were contributed by the coal industrygenerally.This as well as direct inflow of over $8,000from the Federal Government, and some inflow ofsupplies and drugs from other States and foreign countriesillustrate specifically the Clinic's involvement in interstatecommerce. SeeQuain & Ramstad Clinic, supra.Ifindthat the Clinic is subject to the Board's jurisdiction andthat it will effectuate the policies of the Act to assertjurisdiction over it.,If.THE UNIONSThe charges herein were filed by international Union ofDistrict 50,UnitedMineWorkers of America (hereinDistrict50)The complaint names, as parties to thecontract,UnitedMineWorkers of America (hereinUMW) and United Mine Workers of America, and itsDistrict International, Local Union 13986 (herein Local13986,and sometimes with UMW collectively calledMineworkers). District 50, UMW, and Local 13986 arelabor organizations within the meaning of the Act.'Of the 24physicians on the Hospital staff,19 are members of theMedical Group'Respondent and the parties to the contract arguethatMayo Clinicisnot controlling here because all of the parties there involved consented to,and urged the assertion of, BoardjurisdictionThe General Counsel pointsout, however, that the Board in its decision set out the factsof the caseThe Board then said in part,"It is clear fromthe facts set forth above thatthe operationsof Mayo Clinicaffect commerce within the meaning of Sec2(6) and(7) of the Act Asthe parties agree that the Board should assertjurisdiction herein and, as no claim is advanced, and it does not in thisrecord appear, that Mayo Clinic is a nonprofit hospital and/or is primarilyengaged in education and research,we shall,consistent with the request ofall interested parties, assert jurisdiction in this case "'While theremay besome influence on Hospitalpolicy by virtue of thefactthat JosephYablonski ischairmanof theboardof directors of bothinstitutions and that anothermember of the Clinic's boardof directors isalso on the Hospital's board, these common directors do not make up amajority ofeither boardCfMayo Clinic, supra'SeeUnitedMineWorkers ofAmerica v Pennington,381 U S 657.'At the conclusionof thehearing herein I reserved ruling on motions oftheMineWorkers and the Clinic tostrike the testimonyof JosephYablonskiconcerning the Fund as irrelevant to these proceedings. I herebydenythatmotion.The Mineworkersand the Clinicalsomoved to dismissthe complaint on jurisdictional grounds In view of my findingsabove, Ialso deny those motions'Thisfindingwith respecttoLocal 13986assumes,as is foundhereinabove,thatRespondent is an employer within the meaning of the CENTERVILLE CLINICS, INC.137III.THE ALLEGED UNFAIR LABOR PRACTICESA. Organizationof the Clinicand Its Relation toUM WPrior to the founding of the Clinic the medical facilitiesavailable and suited to the needs of coal miners and theirfamilies in southwestern Pennsylvania were inadequate Tofill this need, a group of interestedminersin 1954 or 1955incorporated the Clinic as a nonprofit medical facility.These original organizers, all members of UMW, includedJoseph Yablonski who since the formation of the Clinichas been chairman of its board of directors, MichaelEncrapera, secretary andmember of the board ofdirectors as well as representative of UMW Local 1787 onthe board, Farrell Jackson, treasurer and member of theboard, and Max Coulter, also a member of the board.'The purpose of the Clinic was to provide adequateout-patientmedical service with particular emphasis onailments associated withcoalminingThiswas to beaccomplished by erecting appropriate facilities and byattracting staff physicians and other medical personnelwith special competence in the desired fields of medicine.Since its establishment the Clinic has been patronizedchiefly by UMW members, pensioners, and their families.However, the facilities are also available to and do servethe general publicThe principal executive of the Clinic is Richard Feise,the administrator, who is responsible for all day-to-dayoperations.Although subject to the overall authority ofthe board of directors, he basically runs the Clinic. Thedirectorsarenot doctors but coal miners or ex-coalminerswho know little aboutrunning aclinic.The firstboardwas chosen by the incorporators Since thenmembers have been chosen by incumbent members of theboard from nominations supplied by UMW affiliateswhose members use the Clinic. None of the directors arepaid for their services. As of February 1969 there were114 members on the board including 14 alternates. All buttwomembers represent various districts or locals ofUMW.' The board functionsas anoverall policy groupwhose individualmembers, being representatives fromvariousdistrictsor locals, feed back to the Cliniccriticisms or views expressed by UMW members who usetheClinic.The administrator reports monthly to theboard.Between board meetings an executive committeeconsistingof the president, vice president, secretary, andtreasurer functions."As noted previously, the Clinic has associated with it astaff of physicians not directly involved in this proceeding.Over and above the staff physicians the Clinic employs invarious capacities about 150 employees, most of them thesons and daughters of miners or ex-miners. It is therepresentation of these employees that is involved in thisproceeding.SinceitsinceptiontheClinichasmaintainedcontractual relations with the Fund pursuant to which theClinichasprovided itsmedical services to eligiblepatients.Although associated with UMW, the Fund is aseparate organization governed by a three-member boardofdirectors,oneappointedbyUMW, one byorganizations of coal mining employers, and one publicmemberB. District50 asBargainingRepresentativeof ClinicEmployeesAccording to the testimony of James Krumenacker,InternationalrepresentativeofDistrict50,thatorganization was born in 1935-36 as an integral part ofUMW It continued in that form until 1961 when it wasorganized into an Internationalunion in itsown right andinthatcapacity it then entered into an affiliationagreementwithUMW. This relationship continuedunchanged until February orMarch 1968" when adispute, the nature of which does not appear in thisrecord, arose between District 50 and UMW."Although organized on paper in 1954, the Clinic did notbegin operating to any extentuntilabout 1956 by whichtime some building facilities and some staff had beenacquired. By then it had about a dozen employees andrecognizedDistrict50astheircollective-bargainingrepresentative.LocalUnion 13986 of District 50,consistingentirelyof employees of the Clinic, wasorganized and thereafter recognized together with District50 as the exclusive bargaining representative of theemployees.A successionofcollective-bargainingagreements were enteredintobetween the Clinic andDistrict 50 on behalf of Local 13986, the most recentcovering the period July 1, 1966, to June 30, 1968." Itcontained provisions for union security and checkoff ofunion dues Pursuant thereto, until July 1, 1968, the Clinicchecked off employee union dues and remitted them toDistrict 50.C Transferof Allegiance From District 50 toMineworkersMichael Encrapera is employed by the Clinic as apatient counselor, a nonsupervisory position." He is amember of Local 13986. According to Encrapera in thespring of 1968 he heard from various Clinic employeesthat they were dissatisfied with District 50 and desiredrepresentation by UMW, and he was asked if he couldobtain the necessary UMW blank authorization cards. Hedid so, and in late April let it be known among theemployees that he had such cards available. Some of thecards he gave to his coworker, patient counselor JackPeters,alsoamember of Local 13986, as well as amember of the Clinic's board of directors. During lateAct'Others ofthe original organizers were George Machines and RobertGouldwho at that time were president and secretary,respectively, ofUMW Local 688'The list of Clinicdirectors includes two members of the International'sexecutiveboard (one beingJosephYablonski,chairmanof the Clinicboard),the presidents of District 4 and District5, the secretary-treasurerof District5,an International auditor, an international representative,' fiveDistrict 5 representatives,and three executiveboard members ofDistrict 5The balance of thedirectors(except fortwo) are associatedwith UMWlocals"Otherstanding committees include committees on personnel and onliaison"Dates hereinafter are 1968 unless otherwise indicated"Counsel for UMW indicated that the dispute is currently the subject oflitigation in the courts"This last contract was signed on behalf of the Clinic by JosephYablonski,chairman of its board of directors,MichaelEncrapera,secretaryandmember of the board,andRichardFeise,ClinicadministratorOn behalf of District 50 it was signed by, among others,William Chabricky, president of Local 13986, four other members of thelocal, JessM Vicini, regional director of District 50, and J Krumenacker,International representative of District50 TheInternational president ofDistrict 50 also approved the agreement"in addition to being one of the foundersof the Clinic,Encrapera issecretary and a member of the board of directors,its executive committee, 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDApril,May, and June, Encrapera and Peters made thesecards available in their offices Some employees came intothe offices and signed cards in their presence Others camein,took cards away, and later returned them signed.Senior accounting clerk Marlene Dranzo got cards for herentiredepartment from Encrapera. These were laterreturned to him signed."Margaret Schillings, the head nurse, supervisor of 21nurses in her department, and a supervisor within themeaning of the Act," obtained from Encrapera sufficientcards for the other nurses under her Schillings, althougha supervisor, was a member of the Local, as were all othersupervisorsexcept the administrator.The cards sheobtained were later returned signed to Encrapera I findthatSchillingsdistributedthesecardsamong theemployees that she supervised.Eventually,allemployeesbutonesignedcardsauthorizing UMW to represent them. Even the officers ofLocal 13986, who were identical before and after thechange over, signed. No vote was taken among themembers of Local 13986. The record does not indicateanyspecificbasisfordissatisfactionwiththerepresentation given the employees by District 50.Whenthe cards had been returned to either Peters or Encrapera,Peters turned his over to Encrapera and Encraperapresented them to Feise, the administrator. Feise laterreturned the cards to Encrapera.D. Recognition and Bargaining With MineworkersUntilJune 30 the Clinic maintained in effect itscontract with District 50, including the union-security anddues checkoff provisions. However, in anticipation of thetermination date of the contract, Administrator Feiseadvised District 50 by letter of April 26 that, "I have beeninstructed by the Board of Directors of Centerville Clinics,Inc. to notify your organization that we wish to terminateour agreement with you as of June 30, 1968 "" A copy ofthe letter was also sent to Local 13986. A few days lateron April 29 in a letter to the Clinic, District 50 gaveanotice of its desire to meet and negotiate a new contract."The Clinic made no response to District 50's request forbargaining sessions. Instead beginning in late May andcontinuing through June, it entered into what JosephYablonskicalled"informal"discussionswiththeMineworkers looking toward a contract with them tosucceed the one with District 50 expiring on June 30 Inthe meantime on June 26 District 50 reiterated its requestfor negotiations, but this request was also ignored by theClinic. After June 30 the Clinic gave no effect whatever totheDistrict 50 contractNegotiations between the Clinicand the Mineworkers then continued on a "formal" basisuntil July 27, when substantial agreement was reached onthe terms of a contract. On July 29 these terms wereratified by the membership of Local 13986. However, thecontractasnegotiatedwas subject to ratification byUMW which thereafter raised some question concerningthe presence of a no-strike clause in the agreement Byabout August 10 these differences were ironed out and thetermsof the new agreement were put into effectand its personnel committee."No contention is made that Dranzo was a supervisor"Schillings' responsibilities regarding the other nurses included theassigning of hours and shifts, the assigning,directing, and reviewing ofwork,and the authority to effectively recommend time off, leave,vacations,andwage increasesShe also had authority to effectivelyrecommend hiring or dismissal,but did not have authority to directly hireor fireretroactive to July 1. At the time of the hearing herein,although all terms had been agreed upon and were ineffect,and the contract was ready to be signed by theparties, it in fact had not yet been formally signed Noneof the parties contend however that there was not in fact acollective-bargaining agreement in effect.In the negotiations between the Mineworkers and theClinic both before and after July 1, the Mineworkers wererepresented by a bargaining committee consisting of thesame local officers who were incumbent both before andafter the transfer of allegiance from District 50 to UMW,and, at most of the bargaining sessions by Peter Phillipeof UMW The Clinic was represented in negotiation byFeise, the hospital administrator, and Yablonski, thechairman of the board of directors At the time bothYablonski and Phillipe were members of the UMWInternational executive board.E.Maintenanceof ContractWith MineworkersSince August 10, and retroactive to July 1, the Clinichasmaintained in effect its agreementwiththeMineworkers, including union security as well as duescheckoff provisions and, pursuant to the latter provisionshas checked off the dues of employees for the periodbeginningJuly1,andremittedthedues to theMineworkers. In this connection the Clinic has notrequiredthatexistingemployeesgiveanyfurtherauthorization for such dues checkoff but has proceeded tocheck off dues on the basis of authorizations previouslygivenwhenDistrict50was the incumbent unionApproximately 25 new employees have been employedsince the new contract has been in effect and these havebeen required to sign cards authorizing dues checkoff forUMWF. Discussion and Concluding FindingsISolicitation of UMW cardsWith respect to the "solicitation" of employeessignatures onUMW cards by Encrapera, Peters, andSchillings, two questions are presented (1) Whether theiracts were attributable to the Clinic, and (2) whether theiracts violated Section 8(a)(1) and (2) of the ActAs to Schillings there is no doubt that she was asupervisor within the meaning of Section 2(11) of the Actand that her conduct if unlawful was attributable torespondent whether or not it was specifically authorizedby management. See Section 2(13) of the Act.The status of Encrapera and Peters was quite different.Neither was a supervisor, and, according to the testimony,Encrapera was not directed by the Clinic's board ofdirectors, its chairman, or its administrator to solicit cards"The letteralso indicated that it was being sent pursuantto art XIX ofthe contractArt XIX providedin pertinent part as followsAll provisions of theAgreement shall continue in fullforce and effectbeginningJuly I, 1966 andfor the period ending June30, 1968, andfromyearto year thereafter,remain inforce and effect,unless eitherparty shalldesire a change or terminationat least sixty (60) days priorto the aforesaid termination date"This notice, which appears to be a form letter, also stated,"You arefurther notified that if said proposed negotiating conferences fail to resultin the executionof a satisfactorycontract by the termination date of theexisting contract,or sixty (60) days afterreceipt of this notice,whicheverdate last occurs,the existing contractand anypracticesor customsthereunderare herebydeclared to be terminatedand of no further force oreffectas of such later date " CENTERVILLE CLINICS, INC.on behalf ofUMW. Thereis testimony to the effect thatemployees asked him to obtain blank UMW cards. I donot discredit this testimony,but even assuming its truth,the record does not indicate that members of the board ofdirectors,including Chairman Yablonski,were in the darkabout what Encrapera and Peters were doing. On thecontrary the circumstances argue against their ignorance.Respondent and the Mineworkers urge that Encraperaand Peters were acting only in their capacity as employeesand members of the local union and that,even thoughboth were members of the board of directors,as to thatcapacitytheywere acting without authority and were on afrolicof their own.The very size of the board lendssupport to this position in that the responsibility of anindividual member necessarily would have been much lessthan if the board were small.Nevertheless,bothEncrapera and Peters were members of the board, knownto be such,and unlike many other board members wereconstantly present at the Clinic.Moreover,Encrapera helda unique status in that he was one of the originators of theClinic.The timing also seems to me to be an importantfactor hereEncrapera testified that in lateApril heobtained the blank UMW cards and let it be knownamong the employees that he had them available. It wasabout the same time,April26, that Administrator Feisewrote District 50 that he had been"instructed by theBoard of Directors"to notify that union of the Clinic'sdesire to terminate their agreement.In the circumstancesIam convinced that members of the board of directors inaddition to Encrapera and Peters knew what they were upto and at least permitted,ifnot instructed,them to goabout their project.If what they did was an unfair laborpractice,theClinic bears responsibility for it "Withoutignoring the fact that Encrapera and Peters were bothemployees and members of the local, I find that in thesituation here presented they could not easily, and in factvis-a-vis the other employees did not,remove the hats theywore as directors at the timetheygave out and receivedback theUMW cards.I find their conduct in that regardwas attributable to respondent.Eastman Cotton Mills,90NLRB31, 76;CarolineMills, Inc.,64 NLRB376, 377.The record is barren as to what,if anything,Encrapera,Peters, or Schillings said to other employees with respectto signing the UMW authorization cards. Without givinghis specific words, Encrapera testified that he let it beknown among the employees that he had the UMW cardsavailable.The significance of the card "solicitation,"therefore,must be assessedin light of the circumstancesapparent to the employees who were signing them. Oneobvious fact was that theClinicwas organized and existedfor the purpose of serving UMW members, pensioners,and their families.The Clinic wasdependent financiallyupon the Fund which in turn was closely associated withUMW. The Clinic,UMW, and its affiliates were closelyinterrelated by, among other things, the composition ofthe Clinic's board of directors which was made up almostentirelyof representatives fromUMW affiliates, andincluded Board ChairmanYablonskiand another directorwho were members of the International's executive board.Another circumstance of importance is that the UMWcards came to the employees through two members of theboard of directors and the head nurse.Moreover, a copy"Inote further that Encrapera was secretary of the board and on boththe executive committee and the personnel committee of the boardJackson Farrell and Board Chairman Yablonski,who both along withEncrapera were among the originators of the Clinic, were also members ofthose committees139of the Clinic's April 26 letter to District 50 was sent toLocal 13986, and some employee knowledge of theClinic's attitude toward continuing relations with District50may be inferred from that communication. I notefurther the negative factors that, although there wastestimony to the effect that some employees weredissatisfied with representation by District 50, no evidencewas offered of any specific basis for dissatisfaction, andthat with regard to the change of affiliation from District50 to UMW, no vote of the members was taken in theLocal Scrutinizing these factors, I find that the employeeshad cause to believe that Encrapera, Peters, and Schillingswere acting on behalf of the Clinicmanagement andconsistentwith the will of UMW which controlled themanagement. I find also that in these circumstances theemployees did not have that complete and unhamperedfreedom of choice to sign or not to sign the UMWauthorizationcardswhich the Act contemplates. SeeIAM, et al. v. N.L.R.B,311U S. 72, 79-80. It follows,therefore, that the conduct of Encrapera, Peters, andSchillings,which I find was attributable to respondent,violated Section8(a)(l) and(2) of the Act.2.Recognition of, and negotiation of contract with,UMWIt follows from the above that the Mineworkers statusas bargaining representative, being based as it was onauthorization cards which passed through Encrapera inthe manner described above, was ill founded since they didnot reflect the uncoerced will of a majority of theemployees.Moreover,atthetime the Clinic firstrecognized and began informal negotiations with theMineworkers, District 50 was still the incumbent exclusivebargaining representative under its then current contract.For the Clinic to recognize the Mineworkers under thesecircumstances was a further violation of Section 8(a)(1)and (2).DuraliteCo, Inc,132NLRB 425;CarltonPaperCorporation,173NLRB No. 26;InternationalLadies' Garment Workers' Union, AFL-CIO v. N.L R.B.,366U.S. 731. The Clinic and the Mineworkers thenunlawfully locked in theMineworkersasbargainingrepresentative by negotiating a contractcontaining unionsecurity and dues checkoff provisions. After negotiatingthis agreement they put it into effect retroactive to July 1.In accordance with it the Clinic checked off UMW duesfrom employees' wages and remitted them to the UMWeven though, with the exception of dues authorizationsobtained from a few new employees, no authorizations forthe checkoff of dues to UMW were ever obtained fromthe employees. This further enlarged the Clinic's violationof Section 8(a)(1) and(2).DuraliteCo , Inc , supra;Lunardi-Central Distributing Co, Inc,161NLRB 1443.3.The conflict of interest questionApart from the manner in which the Mineworkers weresubstituted for District 50 as the employees'bargainingrepresentative, a serious question exists as to whether theMineworkers are competent in any case to represent theClinic's employees because of their relationship to theClinic. In this connectionit isnoteworthy that the purposeof the Clinic is to serve eligible UMW members,pensioners,and their families. Its principal source ofrevenue is the Fund which throughout its history has beenclosely associated with UMW. The Fund and the moneysitdisbursesarebothproductsofUMW's nationalbargaining with operators in the coal industry. Almost all 140DECISIONS OF NATIONAL LABOR RELATIONS BOARDmembers of the Clinic's large board of directors arerepresentatives from constituent locals and districts ofUMW, including Chairman of the Board Yablonski whoisa member of UMW's International executive board. AsrepresentativesforClinicemployees, therefore,bothUMW and Local 13986, now affiliated with it, are deeplyinvolved in a conflict of interest which necessarily deprivesthe employees of that single-minded representation towhich they are entitled. The conflict is amply illustrated inthe facts of this case where, during the negotiations forthe contract which was ultimately agreed upon betweentheClinic and the Mineworkers, members of the UMWInternational executive board (Joseph Yablonski and PeterPhillipe) sat on opposite sides of the bargaining table. Onthe record before me I find that the Mineworkers(includingUMW and Local 13986) because of thisconflict of interest are not competent to represent theClinic employees.Bausch andLomb Optical Company,108 NLRB 1555;Oregon Teamsters' Security Plan Office,119 NLRB 207, 211-212, 113 NLRB 987, 1007, 1008-09,1036;Welfare and Pension Funds,178 NLRB No. 3. SeealsoSeafarers International Union of North America,138NLRB 1142;General Teamsters, etc., Local 249,139NLRB 605;International Brotherhood of Teamsters v.US., 275 F.2d 610 (C.A. 4), cert. denied 362 U.S. 975.The purpose of the Clinic to serve UMW membership,itsheavy reliance on revenue from the Fund closelyassociated with UMW, and the domination of its board ofdirectors by personnel of UMW and UMW affiliates, allare factors indicating the strong influence of UMW in theoperation of the Clinic. Both UMW and the Fund have anobvious interest in seeing the Clinic prosper. In thesituationhere there is at least "the potential.ofconflict of interest" which the law forbids.N L R.B. v.David Buttrick Company,361F.2d 300, 309 (C.A. 1).Considering"theinterrelationshipofpowersandtemptationscreated by" UMW'sdual role30together withitsactual participation in the collective-bargaining sessionsboth indirectly through its affiliated Local 13986 anddirectlybytheparticipationofitsInternationalrepresentative and member of its executive board on theunion bargaining committee, the presence of anothermember of its executive committee on the other side ofthe bargaining table in his capacity as chairman of theClinic board of directors, and considering further that theproduct ofthe bargainingtablewas subject to UMW'sapproval (and in fact in part vetoed by UMW, albeit in amanner adverseto the Clinic and favorable to theemployees), I find that there exists and will continue toexist "a proximate danger of infection of the bargainingprocess."N.L.R.B. v. David Buttrick Company,399 F.2d505, 508 (C.A. 1). Accordinglyin recognizing,bargainingwith and entering into and enforcing a contract with, anorganization which was not legally competent to representits employees, the Clinic violated Section 8(a)(1) and (2)of the ActOregonTeamsters'SecurityPlanOffice,supra; Seafarers International Union of North America,etc., supraIV. THE EFFECTOF THEUNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Clinic found to be unlawful, as setforth in section III, above, occurring in connection with"SeeN L RB v. David ButtrickCompany,supra,304, cited by theBoard in its Supplemental Decision inDavid Buttrick Company.167NLRB No. 58itsoperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerceV. THE REMEDYHaving found that the Clinic engaged in unfair laborpractices in violation of Section 8(a)(l) and (2) of the Act,I recommend that it cease and desist therefrom and takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act. Among other things the Clinic shouldpermanently forebearrecognizingor bargaining with theMineworkers as the representative of its employees orgiving effect to its collective-bargaining agreement withtheMineworkers. InBausch and Lomb, supra,the Boardsetthestandard thataunionmustapproach thebargaining table "with the single-minded purpose ofprotecting and advancing the interests of the employeeswho have selected it as their bargaining agent and theremust be no ulterior purpose" I have found that theMineworkers "has allegiances which conflict with thatpurpose" and for that reason lacks the qualities essentialfor it now or in the future to be an appropriate bargainingagentfortheClinic'semployees.Accordingly theRecommended Order attached hereto omits languagewhich mightlimitthe period of time during which theClinicmust withhold recognition from the Mineworkers.Oregon Teamsters' Security Plan Office, supra,211-212.In addition the Clinic, having unlawfully withheld duesfrom the employees' wages, should reimburse theemployees for all such moneys exacted from them sinceJuly 1, 1969, the effective date of itsagreementwith theMineworkers, with interest as provided inIsisPlumbing& Heating Co.,138NLRB 716, and computed in themanner set forth inSeafarersInternationalUnion ofNorth America, supraThe Clinic should also preserveand, upon request, make available to the Board or itsagents all pertinent records and data necessary to assist inthe computation of the amount of reimbursement due.Upon thebasisof the foregoing findings of fact andupon the entire record in the case, I make the following.CONCLUSIONS OF LAW1.The Clinicisan employer within the meaning ofSection 2(2) and is engaged in commerce within themeaning of Section 2(6) and(7) of the Act.2.UMW, Local 13986,andDistrict50 are labororganizations within the meaning of Section2(5) of theAct.3.By the conduct set forth in section III, above, whichhas been found to constitute unfair labor practices, theClinicinterferedwith,restrained,andcoerced itsemployees in the exercise of rights guaranteed to them bySection 7of the Act,and interfered with the formationand administrationof Local 13986in its affiliation withUMW and contributed financial and other support toUMW and Local 13986,and thereby engaged in and isengaging in unfair labor practices within the meaning ofSection 8(a)(1) and(2) of the Act.4.Theaforesaidunfairpracticesaffectcommercewithin the meaning of Section 2(6) and(7) of the Act. CENTERVILLE CLINICS, INC.141RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and upon the entire record in the case,Irecommend that Centerville Clinics, Incorporated, itsofficers, agents, successors, and assigns, shall-1.Cease and desist from:(a) Soliciting, passing out, or receiving applications formembership in United Mine Workers of America or itsDistrictInternationalLocalUnion 13986, or anysuccessor thereto.(b)Recognizing or dealing with United Mine WorkersofAmerica or its District International Local Union13986 as the representative of its employees.(c) Giving any force or effect to its collective-bargainingagreement with United Mine Workers of America and itsDistrictInternationalLocalUnion 13986, or to anyamendment, supplement, or addition thereto.(d) In any like or related manner interfering with,restraining,or coercing employees in the exercise of theirrights to self-organization, to form, join, or assist labororganizations,tobargaincollectivelythroughrepresentatives of their own choosing, and toengage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any and all such activities.2.Take the following affirmative action designed toeffectuate the policies of the Act:(a)Withdraw and withhold all recognition from UnitedMineWorkers of America or its District InternationalLocal Union 13986 as the bargaining representative of itsemployees.(b)Reimburse to each employee all moneys unlawfullywithheld since July 1, 1968, in the form of dues to UnitedMineWorkers of America or its District InternationalLocal Union 13986 in the manner set forth in the sectionhereto entitled "The Remedy "(c) Preserve and, upon request, make available to theNationalLaborRelationsBoard and its agents, forexaminationand copying, all pertinent data and recordsnecessary to assist in the computation of amounts ofreimbursement due hereunder.(d)Post at all of its premises including its clinics atCenterville, Pennsylvania, Carmichael, Pennsylvania, andits three community offices, copies of the attached noticemarked "Appendix."" Copies of said notice, on,formsprovided by the Regional Director for Region 6, afterbeingdulysignedbyRespondent'sauthorizedrepresentative, shall be posted by Respondent immediately"In the event no exceptions are filed asprovided by Section 102 46 oftheRules and Regulationsof the National LaborRelationsBoard, thefindings,conclusions,recommendations,and RecommendedOrder hereinshall,asprovidedinSection102 48 of the Rulesand Regulations, beadopted bythe Board and becomeits findings,conclusions,and order, andall objectionsthereto shallbe deemedwaived for all purposesin the eventthat the Board'sOrder is enforced by a Judgment of a United States Courtof Appeals, the wordsin the notice reading"Posted by Order of theNationalLaborRelationsBoard"shallbechanged to read "PostedPursuantto a Judgmentof the United States Court of Appeals Enforcingan Orderof the National Labor Relations Board "upon receipt thereof, and be maintained by it for 60consecutivedaysthereafter,inconspicuousplaces,includingallplaceswhere notices to employees arecustomarily postedReasonable steps shall be taken byRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 6, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.""In the eventthatthisRecommendedOrder isadopted by the Board,this provision shall be modifiedto read "Notify saidRegional Director, inwriting, within10 daysfrom the date of thisOrder,what steps Respondenthas taken tocomplyherewith "APPENDIXNOTICE TOEMPLOYEESPosted by Order of the National Labor RelationsBoard an Agency of the United States GovernmentWE WILL NOT solicit membership in or pass out orreceive applications formembership in United MineWorkers of America or its District International LocalUnion 13986 or any successor to them.WE WILL NOT recognize or deal with United MineWorkers of America or its District International LocalUnion 13986 as the representative of our employees.WE WILL NOT give any effect whatever to ourcollective-bargainingagreementwhichwasmaderetroactive to July 1, 1968, with United Mine Workersof America and its District International Local Union13986 or to any amendment, supplement, or additionthereto.WE WILL NOT in any other way interfere with therights of our employees to join or not to join any laborunion.WE WILL withdraw and withhold all recognition fromUnitedMineWorkers of America or its DistrictInternationalLocalUnion 13986 as the bargainingrepresentative of our employees.WE WILL reimburse our employees for dues checkedoff since July 1, 1968, in favor of United Mine Workersof America or its DistrictInternationalLocal Union13986.CENTERVILLE CLINICS,INCORPORATED(Employer)DatedBy(Representative)(Title)Thisisanofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliancewith its provisions may be directed to theBoard'sOffice,1536 FederalBuilding,1000 Liberty Avenue, Pittsburgh,Pennsylvania 15222, Telephone 412-644-2977.